This cause originated in justice court of Dickens county by appellee suing appellants. From a judgment rendered in the justice court in favor of appellees and against appellants, they appealed to the county court of Dickens county, where judgment was again rendered in favor of appellee and against appellants, and from which last judgment the defendants below, appellants in this court, bring the case on an appeal cost bond to this court for revision.
We have carefully examined the record, in connection with appellants' assignments of error found in their brief, and, being of the opinion that no reversible error is pointed out under said assignments, they will each be overruled, and the judgment of the trial court will in all things be affirmed; and it is so ordered.